                                                                                                 E-FILED
                                                               Wednesday, 16 January, 2019 03:43:58 PM
                                                                          Clerk, U.S. District Court, ILCD



                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS

LARRY PIPPION, as Representative of    )
the Estate of Larry Earvin,            )
                                       )                 Case No.
                            Plaintiff, )
                                       )                 Judge:
vs.                                    )                 Magistrate Judge:
                                       )
SGT. WILLIE HEDDEN, LT. BENJAMIN )                       JURY DEMAND
BURNETT, LT. BLAKE HAUBRICH,           )
CORRECTIONAL OFFICER ALEX              )
BANTA, WARDEN CAMERON                  )
WATSON, ASSISTANT WARDEN               )
STEVE SNYDER, individually,            )

                               Defendants.


                                       COMPLAINT

        Plaintiff, Larry Pippion, as the Representative of the Estate of Larry Earvin,

 complaining of Defendants, Sgt. Willie Hedden, Lt. Benjamin Burnett, Lt. Blake Haubrich,

 Correctional Officer Alex Banta, Warden Cameron Watson, and Assistant Warden Steve

 Snyder, and each of them in their individual capacities, states as follows:

                                    NATURE OF THE CASE

        This is an action seeking remedies for the deprivation of Larry Earvin’s

 constitutionally protected rights resulting in his death while in the custody of the Illinois

 Department of Corrections (hereinafter “IDOC”).

                                          PARTIES
       1.      Larry Earvin, the decedent, was a 65-year-old prisoner housed at Western

Illinois Correctional Center. He died on June 26, 2018 as a result of a violent physical

attack upon him by the Defendants that occurred on or about May 17, 2018.

       2.      Plaintiff, Larry Pippion, is the son of the decedent and has been appointed

Representative of Mr. Earvin’s estate.

       3.      At all relevant times, Defendants Hedden, Burnett, Haubrich, and Banta

(hereinafter “Defendant Officers”) were law enforcement officers employed by the IDOC

as correctional staff at the Western Illinois Correctional Center where Mr. Earvin was

incarcerated. At all relevant times, the Defendant Officers were acting within the scope of

their employment and under color of law. They are sued in their individual capacities.

       4.      At all relevant times, Defendant Cameron Watson was the Warden at the

Western Illinois Correctional Center and an employee of the IDOC. Defendant Watson

was responsible for the implementation, oversight, and supervision of policies and

practices at Western Illinois, and the oversight and discipline of staff there. At all relevant

times, Defendant Watson was acting under color of law and within the scope of his

employment. He is sued in his individual capacity.

       5.      On information and belief, at all relevant times, Defendant Steve Snyder

was the Assistant Warden of Operations at Western Illinois and an employee of the IDOC.

Defendant Snyder was responsible for the implementation, oversight, and supervision of

policies and practices at Western Illinois, and the oversight and discipline of staff there. At

all relevant times, Defendant Snyder was acting under color of law and within the scope of

his employment. He is sued in his individual capacity.

                              JURISDICTION AND VENUE
          6.    This case includes claims for relief under 42 U.S.C. § 1983. Jurisdiction

is based on 28 U.S.C. § 1331 and 1367.

    7.          Venue is proper under 28 U.S.C. § 1391(b).

                                      BACKGROUND

          8.    At the time of the incident, Mr. Earvin was incarcerated at Western Illinois

Correctional Center in Mount Sterling, Illinois. He was imprisoned in 2015 for the theft of

merchandise under $300.00, and he was scheduled to be released from custody in September

2018.

          9.    On information and belief, on or about May 17, 2018 and without just cause

or provocation, the Defendant Officers beat and viciously attacked Mr. Earvin.

          10.   As the beating was occurring, none of the Defendant Officers intervened in

their fellow officers’ use of force despite having a reasonable opportunity to do so.

          11.   As a result of the beating, Mr. Earvin was severely injured and required

medical attention, leading to him being airlifted to a regional hospital and placed in intensive

care.

          12.   Due to the beating, Mr. Earvin sustained 15 rib fractures and two dozen or

more abrasions, hemorrhages, and lacerations. He had surgery to remove a portion of his

bowel, leading to an ileostomy bag being placed for waste removal.

          13.   In addition to the foregoing, as a result of the chest trauma he sustained from

the altercation, Mr. Earvin had pneumonia, a tracheostomy tube, and a chest tube to drain

fluids.

          14.   On June 26, 2018, Mr. Earvin succumbed to his injuries and died.
        15.     Following his death, the pathologist who conducted Mr. Earvin’s autopsy

concluded that Mr. Earvin died of blunt trauma to the chest and abdomen. His manner of

death was ruled a homicide.

        16.     Following the incident, on or about May 22, 2018, the Defendant Officers

were suspended for violations of standards of conduct pending investigation.

        17.     The attack on Mr. Earvin was not an isolated incident at Western Illinois as

unjustified violence against prisoners at the facility is a common occurrence. Despite this

widespread culture of violence, Defendants Watson and Snyder failed to take any

meaningful action to prevent prisoners like Mr. Earvin from being harmed by officers

charged with protecting them.

        18.     IDOC policy requires officers who use force to write reports documenting

the circumstances surrounding that use of force. On information and belief, Defendants

Watson and Snyder reviewed these reports as well as grievances that may have been written

complaining about prior instances of excessive force.

        19.     Despite their awareness of the issue, Defendants Watson and Snyder failed

to provide adequate supervision, discipline or training, or take any action to prevent repeated

instances of excessive force by their co-Defendants.

COUNT I – 42 U.S.C. §1983 – Excessive Force Constituting Cruel and Unusual Punishment
 (Eighth Amendment Claim Against Defendants Hedden, Burnett, Haubrich, and Banta)

        20.     All of the prior paragraphs are incorporated by reference as though fully

set forth herein.

        21.     As set forth above, the Defendant Officers intentionally used force against

Mr. Earvin, causing his death. Their use of force was unreasonable in light of the facts and

circumstances present at the time that the force was used.
            22.     In using force against Mr. Earvin, the Defendant Officers intentionally

    used excessive cruelty toward him for the very purpose of causing harm, and not in a good

    faith effort to maintain or restore security or discipline.

            23.     In the alternative, the Defendant Officers knew that using force presented a

    risk of harm to Mr. Earvin, but recklessly disregarded that risk and Mr. Earvin’s safety by

    failing to take reasonable measures to minimize that risk of harm.

            24.     As a result of the unjustified and unconstitutional conduct of these

    Defendants, Mr. Earvin sustained damages including pain, suffering, emotional distress,

    injury, and death.

            WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of Larry

    Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden, Burnett,

    Haubrich, and Banta, jointly and severally, for compensatory and punitive damages,

    reasonable attorney’s fees and costs, and for such other and further relief as the Court may

    deem appropriate.

                           COUNT II – 42 U.S.C. §1983 – Failure to Intervene
                           (Eighth Amendment Claim Against All Defendants)
\
            25.     All of the prior paragraphs are incorporated by reference as though fully

    set forth herein.

            26.     As set forth above, all of the Defendants had a reasonable opportunity to

    prevent the violation of Mr. Earvin’s constitutional rights, but they failed to do so.

            27.     Defendants knew and were aware of a substantial risk of harm to Mr.

    Earvin’s safety, but consciously disregarded that risk by failing to take reasonable steps

    to prevent the harm from occurring.
       28.     Defendants’ failures to act were intentional, done with malice, and/or

done with deliberate indifference to Mr. Earvin’s rights.

       29.     Due to the Defendants’ unconstitutional failure to intervene, Mr. Earvin

sustained damages including pain, suffering, emotional distress, injury, and death.

       30.     Mr. Earvin’s injuries were proximately caused by the policies and

practices of Defendants Watson and Snyder.

       31.     On information and belief, prior to May 2018, Defendants Watson and

Snyder knew that correctional staff at Western Illinois, including without limitation

Defendants Hedden, Burnett, Haubrich, and Banta, were routinely using excessive force

against prisoners housed there. This routine use of excessive force was widespread and

pervasive. Despite knowledge of this unconstitutional use of force, Defendants Pfister,

Reed, and Pierce failed to adequately supervise, discipline, or train correctional staff, or

take any other reasonable measures to prevent officers like Defendants Hedden,

Burnett, Haubrich, and Banta from using excessive force against Mr. Earvin.

       32.     At all times relevant to their involvement in this case, Defendants

Watson and Snyder were responsible for the creation, implementation, oversight, and

supervision of policies, practices, and procedures regarding use of force at Western Illinois;

the training of correctional staff at Western Illinois on use of force; and the

supervision and discipline of correctional staff at Western Illinois.

       33.     The widespread use of excessive force at Western Illinois as described

above, so pervasive as to constitute a de facto policy or practice, was able to exist and

flourish because Defendants Watson and Snyder were deliberately indifferent to the

problem, thereby ratifying it.
        34.     Mr. Earvin’s injuries were caused by employees of IDOC, including

without limitation Defendants Hedden, Burnett, Haubrich, and Banta who acted

pursuant to the de facto policies described above at Western Illinois, which were

ratified by Watson and Snyder.

        WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of Larry

Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden, Burnett,

Haubrich, Banta, Watson, and Snyder, jointly and severally, for compensatory and punitive

damages, reasonable attorney’s fees and costs, and for such other and further relief as the

Court may deem appropriate.

                           COUNT III – 42 U.S.C. §1983 – Conspiracy
                                      (All Defendants)

        35.     All of the prior paragraphs are incorporated by reference as though fully

set forth herein.

        36.     Defendants reached an agreement among themselves to deprive Mr.

Earvin of his constitutional rights and to protect each other from liability for depriving

Mr. Earvin of his rights, as described above.

        37.     In furtherance of the conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.

        38.     The misconduct described herein was undertaken intentionally, with

malice, and/or with reckless indifference to Mr. Earvin’s rights.

        39.     As a direct and proximate result of the illicit prior agreement as set forth

above, Mr. Earvin’s rights were violated and he sustained damages including pain,

suffering, emotional distress, injury, and death.
          40.     Mr. Earvin’s injuries were caused by employees of IDOC, including

  without limitation Defendants Hedden, Burnett, Haubrich, and Banta who acted

  pursuant to the de facto policies described above at Western Illinois, which were

  ratified by Watson and Snyder.

      WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of Larry

  Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden, Burnett,

  Haubrich, Banta, Watson, and Snyder, jointly and severally, for compensatory and punitive

  damages, reasonable attorney’s fees and costs, and for such other and further relief as the

  Court may deem appropriate.

          COUNT IV – State Law Claim – Intentional Infliction of Emotional Distress
(Pursuant to the Illinois Survival Act Against Defendants Hedden, Burnett, Haubrich, and Banta)

          41.     All of the prior paragraphs are incorporated by reference as though fully

  set forth herein.

          42.     As set forth above, by beating Mr. Earvin to death without legal

  justification, the Defendant Officers abused their power and engaged in extreme and

  outrageous conduct.

          43.     The Defendants Officers’ actions as set forth above were done

  intentionally or with the knowledge that there was a strong likelihood that the conduct

  would inflict severe emotional distress and with reckless disregard of that likelihood.

          44.     The Defendants Officers’ actions as set forth above were undertaken

  intentionally, with malice, and/or with reckless indifference to Mr. Earvin’s rights.

          45.     As a direct and proximate result of the Defendant Officers’ misconduct,

  Mr. Earvin sustained damages including severe emotional distress and great conscious

  pain and suffering before his death.
                 WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of

      Larry Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden,

      Burnett, Haubrich, and Banta, jointly and severally, for compensatory and punitive

      damages, costs, and for such other and further relief as the Court may deem appropriate.

                              COUNT V – State Law Claim – Battery
(Pursuant to the Illinois Survival Act Against Defendants Hedden, Burnett, Haubrich, and Banta)

           46.     All of the prior paragraphs are incorporated by reference as though fully

  set forth herein.

           47.     As set forth above, the Defendant Officers intentionally made physical

  contact with Mr. Earvin without just cause. This physical contact was offensive and

  harmful.

           48.     The actions of the Defendant Officers were intentional, willful, and

  wanton.

           49.     The misconduct set forth herein was undertaken with intentional

  disregard of Mr. Earvin’s rights.

           50.     As a direct and proximate result of the Defendant Officers’ misconduct,

  Mr. Earvin sustained damages including great conscious pain and suffering before his

  death.

      WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of Larry

  Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden, Burnett,

  Haubrich, and Banta, jointly and severally, for compensatory and punitive damages, costs,

  and for such other and further relief as the Court may deem appropriate.

      COUNT VI – State Law Claim – Negligent or Willful and Wanton Conduct
              (Pursuant to the Illinois Survival Act Against All Defendants)
         51.    All of the prior paragraphs are incorporated by reference as though fully

set forth herein.

         52.    As set forth above, the actions of the Defendants breached their duty of

care to the prisoners in their custody by using excessive force against Mr. Earvin and/or

failing to intervene to prevent the use of excessive force against him.

         53.    In the alternative, the actions of the Defendants were willful and wanton

in that they demonstrated complete indifference to the safety of others. Defendants were

aware that an injury would likely result from their acts or failures to act and recklessly

disregarded the consequences of those acts or failures to act.

         54.    The misconduct set forth herein was undertaken with intentional

disregard of Mr. Earvin’s rights.

         55.    As a direct and proximate result of the Defendant Officers’ misconduct,

Mr. Earvin sustained damages including great conscious pain and suffering before his

death.

    WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of Larry

Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden, Burnett,

Haubrich, Banta, Watson, and Snyder, jointly and severally, for compensatory and punitive

damages, costs, and for such other and further relief as the Court may deem appropriate.

               COUNT VII – State Law Wrongful Death Claim - Battery
                 (Against Defendants Hedden, Burnett, Haubrich, and Banta)

         56.    All of the prior paragraphs are incorporated by reference as though fully

set forth herein.
        57.     As set forth above, the Defendant Officers intentionally made physical

contact with Mr. Earvin without just cause. This physical contact was offensive and

harmful.

        58.     The actions of the Defendant Officers were intentional, willful, and

wanton.

        59.     The misconduct set forth herein was undertaken with intentional

disregard of Mr. Earvin’s rights.

        60.     As a direct and proximate result of the Defendant Officers’ misconduct,

Mr. Earvin sustained damages including death.

        61.     Plaintiff Larry Pippion claims damages for the wrongful death of Mr.

Earvin, and for his loss of his services, protection, care, future income, assistance,

society, companionship, comfort, guidance, counsel, and advice, as well as for his

mental anguish caused by this loss, and for burial and other expenses and damages

pursuant to the Illinois Wrongful Death Act.

    WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of Larry

Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden, Burnett,

Haubrich, and Banta, jointly and severally, for compensatory and punitive damages, costs,

and for such other and further relief as the Court may deem appropriate.

COUNT VIII – State Law Wrongful Death Claim - Negligent or Willful and Wanton
                                  Conduct
              (Against Defendants Hedden, Burnett, Haubrich, and Banta)

        62.     All of the prior paragraphs are incorporated by reference as though fully

set forth herein.
             63.   As set forth above, the actions of the Defendants breached their duty of

   care to the prisoners in their custody by using excessive force against Mr. Earvin and/or

   failing to intervene to prevent the use of excessive force against him.

             64.   In the alternative, the actions of the Defendants were willful and wanton

   in that they demonstrated complete indifference to the safety of others. Defendants were

   aware that an injury would likely result from their acts or failures to act and recklessly

   disregarded the consequences of those acts or failures to act.

       65.         As a direct and proximate result of the Defendant Officers’ misconduct, Mr.

   Earvin sustained damages including death.

       66.         Plaintiff Larry Pippion claims damages for the wrongful death of Mr. Earvin,

   and for his loss of his services, protection, care, future income, assistance, society,

   companionship, comfort, guidance, counsel, and advice, as well as for his mental anguish

   caused by this loss, and for burial and other expenses and damages pursuant to the Illinois

   Wrongful Death Act.

       WHEREFORE, Plaintiff, Larry Pippion as the Representative of the Estate of Larry

   Earvin, demands judgment in favor of Plaintiff and against Defendants Hedden, Burnett,

   Haubrich, Banta, Watson, and Snyder, jointly and severally, for compensatory and punitive

   damages, costs, and for such other and further relief as the Court may deem appropriate.

                                        JURY DEMAND

       Plaintiff, Larry Pippion, as the Representative of the Estate of Larry Earvin,

hereby demands a jury trial on all issues allowed by law.

                                                      Respectfully submitted,

                                                      /s/ Michael Oppenheimer
Erickson & Oppenheimer, Ltd.
223 W. Jackson, Suite 200
Chicago, IL 60606
312-327-3370
